Citation Nr: 0218278	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  97-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to December 18, 1995, 
for a 100 percent rating, including a total disability 
rating based upon individual unemployabitliy (TDIU) for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which increased the disability rating 
of the veteran's service-connected PTSD from 70 percent to 
100 percent, and assigned an effective date of December 18, 
1995 (the day the RO received the veteran's application for 
an increased rating).  The veteran appeals for an effective 
date prior to December 18, 1995, for a 100 percent rating 
for PTSD.  

This case was previously before the Board in June 2000, at 
which time it was remanded for additional development.  
After completing that development, the RO issued a June 2001 
determination which continued the previous denial of an 
effective date prior to December 18, 1995.  As a preliminary 
matter, the Board finds that the RO has complied with the 
directives of the June 2000 remand.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Accordingly, a new remand is not 
required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

The instant appeal was again before the Board and a decision 
was issued in August 2001, denying an earlier effective date 
prior to December 18, 1995, for a 100 percent rating for 
PTSD.  In that decision the Board also found that the 
veteran's claim of entitlement to a TDIU was moot because of 
the grant of a 100 percent schedular rating.  The veteran 
appealed these determinations to the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In a "Joint Motion for Remand to the Board and to Stay 
Proceedings" (Joint Motion), filed in April 2002, the 
parties moved the Court to vacate the Board's decision 
because the Board did not address the veteran's arguments 
regarding entitlement to TDIU prior to December 18, 1995 
based upon unadjudicated informal claims.  By Order in April 
2002, the Court granted the motion, vacated the August 2001 
Board decision, and remanded the matter to the Board for 
further action.
FINDINGS OF FACT

1.  An April 1991 RO decision denied the veteran's claim for 
an evaluation in excess of 50 percent for his service-
connected PTSD; the veteran was notified of the decision, 
and he did not appeal.  

2.  The veteran's reopened claim for an increased rating for 
PTSD was received on December 18, 1995; a June 1996 RO 
decision increased the disability rating for his PTSD from 
50 percent to 70 percent, effective December 18, 1995, and a 
December RO 1996 decision increased that rating to 100 
percent, also effective from  December 18, 1995.

3.  The evidence of record does not show that a formal or 
informal claim for an increased rating was received between 
the time of the unappealed 1991 RO decision and the receipt 
of the reopened claim in December 1995; nor is it factually 
ascertainable that the veteran's PTSD had increased to 
demonstrate more than considerable social and industrial 
impairment during the year prior to December 18, 1995. 

4.  The evidence of record does not show that a formal or 
informal claim for a total compensation rating due to 
individual unemployability secondary to service-connected 
psychiatric and foot disorders was received prior to or 
between the time of the unnappealed 1991 RO decision and the 
receipt of the reopened claim in December 1995; the medical 
evidence and statements from the veteran prior to December 
1995 were properly construed as reopened claims for an 
increased rating; there is no evidence dated prior to that 
time that shows that the veteran was prevented from securing 
or sustaining more than marginal or substantially gainful 
employment as a sole result of his service-connected PTSD 
and foot disorder.


CONCLUSIONS OF LAW

1.  The April 1991 RO decision, which denied a rating in 
excess of 50 percent for PTSD, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1990).

2.  The requirements for an effective date for a 100 percent 
rating for PTSD, prior to December 18, 1995, have not been 
met. 38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.157, 3.400(o)(2) (2001).

3.  The requirements for an effective date for a total 
disability rating based on individual unemployability for 
service-connected disability, prior to December 18, 1995, 
have not been met. 38 U.S.C.A. §§ 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.157, 3.400(o)(2), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA could not assist in 
the development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below; 
however, the provisions of the VCAA were noted in the August 
2001 Board decision.  The Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO advised 
the veteran of the evidence necessary to substantiate his 
claims for earlier effective dates by various documents.  
For example, the veteran was advised of the applicable 
criteria concerning effective dates by the September 1997 
Statement of the Case (SOC), the July 1998 Supplemental SOC 
(SSOC) and the August 2001 Board decision.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern the establishment of effective dates 
or formal/informal claims.  The VA advised the veteran to 
submit information relating to any relevant medical evidence 
and has procured all available medical records identified by 
the veteran, leaving no known available evidence that is not 
currently in the record.  The veteran was advised of his 
right to a personal hearing before the RO and/or Board.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, and generally informed as to what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran's attorney had submitted documentation and 
argument that demonstrates his facility with the law, 
regulation, and precedential judicial decisions governing 
the establishment of an effective date for the award of VA 
benefits.  Additionally, as the issue here concerns the 
veteran's medical status prior to December 18, 1995, a VA 
examination is not indicated.  Consequently, the Board finds 
that, in the circumstances of this case, any additional 
development or notification would be redundant and serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
to include the revised regulatory provisions 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  

While the Board cited to VCAA in its August 2001 decision 
and that decision was vacated on other grounds, the RO did 
not include VCAA or the regulations implementing that law in 
its Statement or Supplemental Statements of the Case.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As the issues are effective dates prior to December 18, 
1995, medical evidence dated after that time is not relevant 
to this appeal and all of the available medical evidence 
dated prior to that time has been obtained and associated 
with the record.  As noted above, the veteran has been 
advised of his right to a personal hearing before the RO 
and/or Board.  As such, there has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Background

Historically, by March 1977 decision, the RO initially 
granted service connection for depressive neurosis with 
anxiety and assigned a rating of 10 percent, effective 
November 22, 1976, the date of receipt of the veteran's 
original claim for service connection.  

Based on medical evidence generated subsequent to the March 
1977 decision, the RO has issued numerous decisions 
regarding entitlement to an increased evaluation for the 
veteran's service-connected psychoneurotic disorder.  By May 
1980 decision, the RO increased the evaluation of the 
veteran's psychoneurotic disorder from 10 percent to 30 
percent disabling.  In a February 1981 decision, upon review 
of recent medical evidence, the RO rated the veteran's 
psychiatric disorder as PTSD and continued the 30 percent 
rating. 

Of record is a July 1981 decision by an Administrative Law 
Judge (ALJ) for the Social Security Administration (SSA), 
which was associated with the claims folder in March 1987.  
As set forth in the SSA decision, the evidence of record 
before the ALJ showed that the veteran received treatment 
for numerous psychiatric conditions, dating back to his 
period of active service, including a moderately disabling 
anxiety reaction and a passive-aggressive personality 
disorder.  The Board notes that service connection is not in 
effect for a personality disorder.  Moreover,  a personality 
disorder is not recognized as a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).  Post-service 
diagnoses included depressive neurosis with anxiety; a 
(nonservice-connected) manic-depressive illness of a 
psychotic type; and a (nonservice-connected) hysterical 
personality disorder of moderate severity.  The ALJ held 
that the veteran's mental impairments were "sufficiently 
severe as to preclude him from all substantial gainful 
activity, and that he is under a "disability" as that term 
is defined in the Social Security Act," and thus the veteran 
met the disability provisions for supplemental security 
income benefits.

In March 1984 the veteran submitted a claim for a rating in 
excess of 30 percent for his service-connected 
psychoneurotic disorder.  He noted at that time that he was 
found to be disabled for Social Security benefits because of 
his psychiatric disability in 1979.

In April 1984, the veteran submitted an application for 
compensation, VA Form 21-526, which included information 
that he had not worked since 1979 and was receiving Social 
Security benefits. 

In May 1984, during a VA Review Psychiatric Examination, the 
veteran was noted to be unemployed.

By August 1984 decision, the RO increased the disability 
rating of the veteran's PTSD from 30 percent to 50 percent.

An October 1985 Social and Industrial Survey (SIS) noted the 
veteran the veteran was unemployed and no longer attempted 
to work.  The social worker noted that the veteran has 
seemed "to remain dysfunctional in marital state and 
employment areas."

Upon an October 1985 VA examination, the examiner noted that 
the veteran had not worked at all since service and had been 
on social security disability since 1979. 

The Board denied a rating greater than 50 percent for PTSD 
in a decision dated in November 1987.  The Board implicitly 
found that the veteran's PTSD alone did not preclude 
employment.
 
A social worker noted in August 1988 on a SIS that the 
veteran was "not stable enough to maintain employment."

The veteran submitted a letter dated in October 1988.  He 
indicated that he had been totally disabled since 1979 from 
Social Security due to his service-connected  disability 
resulting from Vietnam. 

In December 1988 the veteran underwent another VA 
examination.  History obtained at that time included that 
the veteran had been unemployed for a number of years.  The 
examiner noted that the veteran's feelings of futility were 
related to his awareness that insofar as accessibility to 
jobs or employment, that "I am considered a danger to co-
workers."  The veteran also stated that he had not worked in 
ten years.  No opinion on employability was proffered at 
that time.

In February 1989 the veteran noted in a letter that he was 
not able to seek gainful employment.  A notice of 
disagreement, dated in February 1989, submitted by the 
Disabled American Veterans noted that the veteran had been 
unemployed since 1979 was requesting a schedular 100 percent 
evaluation.

In the veteran's substantive appeal, dated in April 1989, he 
again noted that he had been unemployed for the past 10 
years due to his service-connected conditions.  He further 
asserted, in essence, that a total compensation rating based 
on individual unemployability was warranted.

The veteran testified at a personal hearing in June 1989 
that he continued to unemployed and receiving social 
security benefits.  He noted that he was not allowed to go 
back to work by the Social Security Administration (SSA).  
He further reported that he had been told that if he gave up 
his disability payments and worked even one day he would not 
get benefits until he reached the age limit.  He stated that 
he left his last job in 1979 because he had blacked out 
while working on a smokestack. 

In April 1990 the Board again denied the veteran's appeal 
for a rating in excess of 50 percent for his PTSD.

In October 1990, the veteran filed another claim for an 
increased evaluation, contending that the service-connected 
PTSD had increased in severity to such a degree that a 100 
percent rating was warranted.  

In October 1990 a SIS was performed.  The veteran again 
noted his history of unemployment for the previous 12 years 
(1978).  

The veteran was afforded a VA PTSD examination in February 
1991, during which he complained of flashbacks and recurring 
nightmares related to his experiences in Vietnam.  He stayed 
home all the time and did not watch television.  He 
complained of irritability and a short temper.  He said that 
he had raged at his wife.  He reported that he last worked 
in 1979 as a building laborer, and had been largely 
sedentary since that time.  On objective examination, the 
veteran was tremulous, fearful, and avoided eye contact.  He 
was preoccupied with guilt feelings about this irritability 
and loss of temper.  He complained that was preoccupied with 
his low frustration tolerance.  The physician noted that the 
veteran had no major survival guilt, but did have constant 
intrusive thoughts, and was reliving the distress of his 
Vietnam combat experiences.  The veteran noted that "No one 
will hire me, and my wife's pregnant.  I can't afford it.  I 
should go out and kill myself."  No major cognitive deficits 
were elicited and no opinion on employability was proffered 
at that time.

By April 1991 decision, the RO denied the veteran's claim 
for a rating in excess of 50 percent for his PTSD.  The 
veteran did not appeal that decision.

The veteran submitted a statement to the RO in August 1993 
requesting to "re-open my compensation case and be re-
evaluated for Agent Orange".  He further stated "I 
understand some new diagnosis's (sic) have been added to the 
list.  Please let me know when I can expect to be examined 
for this."  The RO sent the veteran a letter later that 
month requesting that he specify the disability that he was 
attributing to Agent Orange exposure.  The veteran failed to 
respond and, in a letter mailed to him in December 1993, the 
veteran was informed that, in the absence of his specifying 
what disability he was claiming, his claim could not be 
granted.  He was again requested to specify the disability 
that he was attributing to Agent Orange exposure.  The 
veteran again failed to respond. 

Chronologically, the claims folder reveals that the next 
document received by the RO indicating that the veteran's 
PTSD may have increased in severity was his claim for an 
increased evaluation of his PTSD, received by the RO on 
December 18, 1995.  

Upon a VA PTSD examination in February 1996, the examiner 
concluded that the veteran had severe, chronic, war-related 
PTSD.  It was also noted that the veteran had a significant 
history of treatment for his PTSD-related symptoms since 
1980, and said treatment was rendered at VA Medical Centers 
in Marion and Danville, Illinois; St. Louis, Missouri; and 
in Corpus Christi and San Antonio, Texas.  

Based on the clinical findings of the February 1996 VA 
examination, the RO issued a June 1996 rating decision which 
increased the rating of the veteran's PTSD from 50 percent 
to 70 percent, effective December 18, 1995 (the date of 
receipt of the veteran's most recent claim for an increased 
rating).

Subsequent to the June 1996 rating decision, the RO obtained 
VA outpatient records from the VA Medical Center in 
Danville, Illinois, dated from December 1995 to May 1996.  
The records reflect ongoing treatment for PTSD, and an 
outpatient record dated in January 1996 show a diagnosis of 
severe PTSD.  

By December 1996 decision, the RO increased the rating 
assigned the veteran's service-connected PTSD from 70 
percent to 100 percent, effective December 18, 1995 
(relating back to the date the RO received the veteran's 
claim for an evaluation in excess of 50 percent).  The 
veteran's representative filed a timely notice of 
disagreement with the decision, specifically disagreeing 
with the assigned effective date.  The representative also 
argued that any hospital reports generated prior to June 
1996 RO decision should serve as informal claims for 
increased evaluations, and thus may give rise to entitlement 
to an earlier effective date for the 100 percent rating.  

As noted in the Introduction to this decision, this case was 
before the Board in June 2000, at which time it was remanded 
for further development.  Specifically, the Board noted that 
the February 1996 VA examination report indicated that VA 
medical records not yet associated with the claims folder 
may exist.  Accordingly, the Board's remand directed the RO 
to obtain all VA mental health records pertaining to the 
veteran, dated from April 22, 1991, from the following 
facilities:  Marion VA Medical Center, St. Louis VA Medical 
Center, Danville VA Medical Center, Corpus Christi VA 
Medical Center and the San Antonio VA Medical Center.  The 
record reflects that the RO, as directed by the June 2000 
remand, requested the identified medical records from said 
VA medical facilities.  

In July 2000, the San Antonio VA Medical Center informed the 
RO that there were no records pertaining to the veteran at 
that facility.  In October 2000, the Corpus Christi VA 
Medical Center replied that there were no records at that 
facility pertaining to the veteran.  The St. Louis VA 
Medical Center replied that the records on file at that 
facility which pertained to the veteran had been transferred 
to the Marion VA Medical Center.  The record reflects that 
medical records from the St. Louis VA Medical Center 
(received through the Marion VA Medical Center) consisted of 
a December 29, 1988, medical report showing results of blood 
and chemical tests. 

Outpatient treatment records were furnished indicating 
treatment at the Marion VA Medical Center.  An outpatient 
report dated in September 1994 reveals that the veteran was 
treated for ulceration on his hands, and a November 1999 
report reflects results of an electrocardiogram.  In 
response to the RO request for medical records, the Marion 
VA Medical Center indicated that the September 1994 and 
November 1999 reports were the only records pertaining to 
the veteran's treatment at that facility, and to their 
knowledge those were the only dates on which he was treated 
at the Marion VA Medical Center.  

Medical records obtained from the Danville VA Medical Center 
document treatment the veteran continued to receive at that 
facility for his service-connected PTSD from September 1996 
to April 2000.

Legal Criteria and Analysis

As noted, the veteran filed a claim for an increased 
evaluation for his PTSD in October 1990.  By April 1991 
decision, the RO denied the claim for a rating greater than 
50 percent for PTSD.  The veteran was properly notified of 
the RO determinations and of his appellate rights, and he 
did not appeal.  Thus, the April 1991 rating decision is 
final as to the evidence of record at that time.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 19.192 (1990).  At 
that time, with the 10 percent disability rating assigned to 
the residuals of a punji stick wound to the foot the veteran 
had a combined rating of 60 percent.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The effective date of an increase in 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred, if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

The Board notes that in this case, the veteran's notice of 
disagreement and substantive appeal contain his 
representative's argument that the veteran is entitled to an 
earlier effective date for a 100 percent rating for PTSD 
based on "informal claims" that had been filed prior to 
December 1996 RO decision, which granted an increased 
evaluation to 100 percent, effective December 18, 1995.  

Regarding the arguments of the veteran's representative, the 
Board notes that "application" is not defined in the 
statute.  However, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2001).  Under 38 C.F.R. § 3.155(a), the 
submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, 
as here, a claimant's formal claim for compensation already 
has been allowed, receipt of, inter alia, an examination or 
hospitalization by VA will be accepted as a claim for 
increase filed on the date of the examination or treatment.  

In this case, the Board finds that numerous VA medical 
records were obtained and considered by the RO prior to the 
December 1996 RO decision, and in each instance the RO 
interpreted such evidence as an "informal claim" for an 
increased rating for PTSD.  That is, the number of RO 
decisions prior to the December 1996 decision reflect that 
all such pertinent and probative evidence was properly 
characterized by the RO as "informal claim," and on each 
occasion the RO adjudicated the issue of entitlement to an 
increased evaluation; issued a decision based on the 
evidence available at that time, and issued decisions from 
which the veteran did not appeal.  Therefore, the Board 
finds that, although the veteran's representative is correct 
insofar as informal claims were received by the RO prior to 
December 1996, those "informal claims" were adjudicated in 
RO decisions which became final as they were not appealed.  
As to the veteran's statement received by the RO in August 
1993, such was construed as a claim for service connection 
for an unspecified disability due to Agent Orange exposure.  
The veteran did not refer to PTSD in his statement, he was 
notified of RO's construction of his statement as an Agent 
Orange claim twice (August and December 1993), and he was 
asked to specify the disability that he was claiming.  He 
failed to respond to either letter.  Under these 
circumstances, his August 1993 statement cannot be construed 
as a reopened claim for an increased rating for PTSD.   He 
did not file such a reopened claim until December 18, 1995. 

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 
38 C.F.R. §§ 4.125-4.130. See 61 Fed. Reg. 52695-52702 
(1996).  In Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (the Court) observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, 
the publication clearly stated an effective date of November 
7, 1996.  The Court added, because the revised regulations 
expressly stated an effective date and contained no 
provision for retroactive applicability, it is evident that 
the Secretary intended to apply those regulations only as of 
the effective date.  

Therefore, in view of the effective date rule contained in 
38 U.S.C. 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevented the application, prior 
to that date, of the liberalizing law rule stated in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  See VAOGCPREC 3-2000.  Consequently, 
because it is clear from the amended regulations that they 
are not be accorded retroactive effect, the law prevents the 
application, prior to November 7, 1996, of the liberalizing 
law rule stated in Karnas.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114(a), 3.400(p) (2001).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in 
the applicable rating criteria.  See Massey v. Brown, 
7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).

Under the criteria for mental disorders in effect prior to 
November 7, 1996, PTSD warrants a 70 percent rating is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
The individual must be demonstrably unable to obtain or 
retain employment.  

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based on actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is 
placed upon the full report of the examiner, descriptive of 
actual symptomatology.  The record of the history and 
complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and 
the full consideration of the whole history by the rating 
agency will be.  38 C.F.R. § 4.130 (1996).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the effective date for an increase will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  Thus, the Board must first determine 
the date of receipt of application for an increased rating 
following the April 1991 final decision.  The veteran did 
not file any document after the April 1991 final decision 
and prior to his December 1995 application for an increased 
rating which may be construed as a claim for an increased 
rating for his PTSD pursuant to 38 C.F.R. § 3.155 (2001).  
As noted above, the veteran's statement received by the RO 
in August 1993 was construed as a claim for service 
connection for an unspecified disability due to Agent Orange 
exposure; he did not refer to PTSD in his statement, he was 
notified of RO's construction of his statement as an Agent 
Orange claim twice (August and December 1993), and he failed 
to respond to the RO's two requests to specify the 
disability that he was claiming.  The Board finds that the 
application for an increased evaluation received by the RO 
on December 18, 1995, is the earliest document which can be 
construed as a claim for an increased evaluation following 
the April 1991 unappealed or final RO decision.

As shown, the April 1991 rating decision which assigned a 50 
percent rating for the veteran's PTSD was not appealed and 
is final in the absence of clear and unmistakable error.  No 
such error has been alleged as to the April 1991 rating 
decision.  Inasmuch as a claim for increase was not filed 
until December 1995, the law does not permit an effective 
date for increase prior to December 1994.  As noted above, 
the Board looks back one year from date of receipt of the 
claim for increase, that is, the Board looks to the evidence 
reflecting the status of the veteran's psychiatric condition 
during the period from December 1994 to December 1995, to 
determine whether the evidence reflects that he was entitled 
to an increased rating during this period of time.  
38 U.S.C.A. § 5110(b)(2); Quarles v. Derwinski, 
3 Vet. App. 129, 135 (1992); 38 C.F.R. §§ 3.155(a), 
3.400(o)(2).

The RO decided, in an unappealed decision in April 1991, 
that the veteran's service-connected PTSD was rated 50 
percent disabling.  The evidence showing the status of the 
veteran's PTSD predates December 18, 1994, and in fact was 
considered in the April 1991 decision.  The Board finds that 
no evidence was submitted that shows a change, either a 
decrease or an increase in the veteran's disability, since 
that last determination that the veteran's PTSD was 50 
percent disabling.  During the period between December 18, 
1994, and December 18, 1995, there is no evidence submitted 
that the disability was of greater than 50 percent 
disability (under the criteria of Diagnostic Code 9411 
effective prior to November 7, 1996). 

In sum, the Board finds that the record does not contain 
pertinent and probative evidence establishing that there was 
an ascertainable increase in disability that would warrant a 
100 percent rating or a 70 percent rating under Diagnostic 
Code 9411 (1996) during the year prior to receipt of his 
claim for a 100 percent rating.  
It is contended on behalf of and be the veteran the record 
shows informal claims for TDIU that were not adjudicated.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1995).  
The Board notes that the provisions of 38 C.F.R. § 4.16(c) 
(1995) removed by 61 Fed. Reg. 52695, 52700 (1996) were 
inapplicable because the veteran was not solely service-
connected for a mental disorder.

The Court held in Norris v. West, 12 Vet. App. 413, 421 
(1999) that when VA is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of current 
service-connected unemployability in the claimant's claims 
file or under VA control, see Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992) (per curiam order), evaluation of that 
rating increase must also include an evaluation of a 
reasonably raised claim for a TDIU rating.  In that 
situation, where those two criteria are satisfied, a TDIU 
claim is included in every rating-increase claim, and VA 
would be required to adjudicate that TDIU claim.  Id.  

Concerning a "formal" claim for TDIU, the veteran did not 
submit a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, at any time 
prior to December 1995.  Moreover, he did not meet the 
minimum schedular criteria for a TDIU rating.  That is, he 
was not rated 70% disabled for his service-connected 
disabilities.  Therefore, the evidence of his 
unemployability due to those disabilities did not reasonably 
raise a claim under 38 C.F.R. §§ 3.155(c) and 3.157(b), see 
Servello and Quarles, for a rating increase including a TDIU 
rating under 38 C.F.R. § 4.16(a).  The adjudication of the 
veteran's claim in April 1991 by the RO and in April 1990 by 
Board both considered entitlement to a 70 percent disability 
rating and denied the claim.  The claim of TDIU, which 
required a 70 percent disability rating, was not reasonably 
raised.  Norris, at 422. 

The Board further notes that, while on several occasions 
during the 1980s and early 1990s the veteran indicated that 
he was unemployable, and was in fact found to be such by 
Social Security, he was either not specific as to what 
disabilities precluded his ability to work during this time 
or he indicated that it was his psychiatric condition.  The 
former is not specific enough to raise a claim for 
unemployability due to service-connected disabilities; in 
addition to PTSD, service connection and a 10 percent was in 
effect for a left foot disability.  As to the latter, while 
there are medical records and statements wherein the veteran 
attributed his inability to work to a service-connected 
condition (PTSD), as noted above, RO decisions during the 
period of time in question, to include the April 1991 
decision that became final, in denying a rating in excess of 
50 percent, implicitly found that the veteran was not 
unemployable solely due to his psychiatric condition.  As no 
formal or informal claim for a total compensation rating 
based on individual unemployability was received between the 
time of the April 1991 final RO decision denying a rating in 
excess of 50 percent for PTSD and the date of receipt of the 
next reopened claim (December 18, 1995), and as there is no 
medical evidence of record dated during the previous year 
that shows that the veteran was unemployable solely due to 
his PTSD and/or left foot disability, an earlier effective 
date for a total compensation rating based on individual 
unemployability, prior to December 18, 1995, is not 
warranted.  The Board parenthetically notes that the medical 
evidence dated prior to April 1991 does not show 
unemployability due solely to the veteran's service-
connected disorders PTSD and left foot disorders.  The 
Social Security decision found the veteran disabled due to a 
combination of psychiatric disorders, to include a 
nonservice-connected personality disorder.  

Accordingly, the correct effective date is the date that the 
RO received the veteran's claim for a 100 percent rating, 
i.e., December 18, 1995, and, therefore, an earlier 
effective date for a 100 percent schedular rating for the 
veteran's service-connected PTSD is not warranted.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  And for 
the aforementioned reasons, an effective date earlier than 
December 18, 1995, for a 100 percent rating based on 
individual unemployability due to the veteran's service-
connected PTSD and left foot disability, is not warranted.  
As the preponderance of the evidence is against the claims 
for an earlier effective date for a 100 percent rating for 
PTSD, or a total compensation rating based on individual 
unemployability, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than December 18, 1995, for a 100 
percent schedular rating for the veteran's service-connected 
PTSD, is denied.  

An effective date earlier than December 18, 1995, for a 100 
percent rating based on individual unemployability due to 
the veteran's service-connected PTSD and left foot 
disability, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

